Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-20 is indicated herein.
The closest prior art is the combination of May et al (US 2008/0128078 A1) and Lebby et al (US 6,080,690). May et al teaches of a heating apparatus for providing uniform across a surface. May et al teaches of a conductive wire coils that is coupled to a power source to receive electrical current and generate a magnetic field in response to the electric current. May et al teaches of a susceptor form from a plurality of magnetic particles intermixed with the conductor wire coils to form a layer of material. May et al teaches that the plurality of magnetic particles having a magnetic state at temperatures below a Curie point of the susceptor material and a non-magnetic state at temperatures above the Curie point of the susceptor material, wherein the Curie point of the susceptor material is at least 100 degrees F, and wherein the susceptor material is configured to inductively generate heat in response to the magnetic field of the conductor wire coil when the susceptor material is in the magnetic state at temperature below the Curie point of the susceptor material. May et al teaches of a power supply operably couple to the conductor wire coil and configured to generate the electrical current through the conductor wire coil at a frequency sufficient to heat the susceptor particles to the Curie point of the susceptor material.

However the combination of May et al and Lebby et al fails to teach of a susceptor formed in a plurality of elongate susceptor yarns interlaced with the conductor yarn to form a layer of fabric, wherein the plurality of susceptor yarns is composed of a susceptor material having a magnetic state at temperature below a Curie point of the susceptor material and a non-magnetic state at temperature below a Curie point of the susceptor material as required by claim 1. Since modifying the intermixed conductive wire coils and susceptor particles as taught by May et al would create a different output than intended by using the interlaced conductive metallic wire as by Lebby et al. Furthermore there is no obvious reason to modify the combination of May et al and Lebby et al to have the missing required features of claim 1. 

The closest prior art is the combination of May et al (US 2008/0128078 A1) and Miller et al (US 2011/0139769 A1) and Hill et al (US 2003/0211797 A1). May et al teaches of a heating apparatus for providing uniform across a surface. May et al teaches of a first layer and a second layer composed of high temperature non-electrically conductive thermoplastic matrix material. May et al teaches of an internal layer within the first layer and the second layer and that the internal layer formed of a 
Miller et al teaches of a first layer and a second layer composed of a fabric material.
Hill et al teaches that the internal layer formed of a conductor yarn woven together with a plurality of electrical conductive metallic yarn for example steel and stainless steel.   
However the combination of May et al and Miller et al and Hill et al fails to teach of a first layer and second layer composed of a fabric material; and the internal layer formed of a conductor yarn woven together with a plurality of elongated susceptor yarns 

The closest prior art is the combination of May et al (US 2008/0128078 A1) and Hill et al (US 2003/0211797 A1). May et al teaches of a method of manufacturing a heating apparatus 100 for providing uniform across a surface. May et al teaches of a plurality conductive wire coils and a plurality of susceptor material. May et al teaches that the conductive wire coils that is configured to receive electrical current and generate a magnetic field in response to the electric current. May et al teaches that the plurality of susceptor material composed of a magnetic particles material having a magnetic state at temperatures below a Curie point of the susceptor material and a non-magnetic state at temperatures above the Curie point of the susceptor material, wherein the Curie point of the susceptor material is at least 100 degrees F, and wherein the susceptor material is configured to inductively generate heat in response to the magnetic field of the conductor wire coil when the susceptor material is in the magnetic state at temperature below the Curie point of the susceptor material. May et al teaches of intermixing the plurality of conductor wires and the plurality of susceptor particles within a matrix material. May et al teaches of connecting a power supply to the 
Hill et al discloses of weaving a plurality of electrical conductive metallic yarn for example steel and stainless steel, interlaced to form a fabric.  
However the combination of May et al and Hill et al fails to teach that the conductor warp yarn and the plurality of susceptor warp yarns interlaced to form a layer of fabic as required by claim 20. Since modifying the intermixed conductive wire coils and susceptor particles to form a material layer as taught by May et al would create a different output than intended by using the interlaced conductive metallic wires to form a fabric as taught by Hill et al. Furthermore there is no obvious reason to modify the combination of May et al and Hill et al to have the missing required features of claim 20. 

The closest prior art is Buckley et al (US 4,313,777 A) alone. Buckley et al teaches of a heating apparatus comprising: a conductive copper wiring that is configured to receive electrical current and generate a magnetic field in response to the electric current. Buckley et al teaches of a susceptor formed in a plurality of elongated susceptor wires interlaced with the conductive copper wire to form a layer of fabric, wherein the plurality of susceptor wires is composed of a susceptor iron carbon alloy material having a magnetic state at temperatures below a Curie point of the susceptor material and a non-magnetic state at temperatures above the Curie point of the susceptor material, and wherein the susceptor material is configured to inductively generate heat in response to the magnetic field of an inductive source when the 
However the combination of Buckley et al fails to teach of a Curie point of the susceptor material is at least 100 degrees F, and wherein the susceptor material is configured to inductively generate heat in response to the magnetic field of the conductor yarn as required by claim 1. Since modifying the plurality of elongated susceptor yarns interlaced with the conductor yarn to form a fabric, wherein the susceptor material is configured to inductively generate heat in response to the magnetic field generated by an inductor as taught by Buckley et al would create a different output than intended by the susceptor material is configured to inductively generate heat in response to the magnetic field of the conductor yarn as required by claim 1. Therefore is no obvious reason to modify the combination of Buckely et al alone to have the missing required features of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 9, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761